Exhibit (viii) STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is entered into this 21st day of September 2010 (“Effective Date”) by and between Eastshore Enterprises, Inc. ("Eastshore"), with a mailing address of 2657 Windmill Parkway Suite159 Henderson, NV 89074, and Green Endeavors, Inc. ("GEL"), a Utah corporation with principal offices located at 59 West 100 South, Second Floor, Salt Lake City, Utah 84101. WHEREAS, Eastshore desires to acquire from GEL Sixteen Thousand Six Hundred Sixty Six (16,666) shares of the Series B Preferred stock of GEL (“Green Shares”); WHEREAS, GEL desires to receive Twenty Five Thousand dollars ($25,000) in exchange for the transfer of the Green Shares to Eastshore; NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Exchange.
